Case 1:05-md-01720-MKB-JO Document 7443 Filed 05/13/19 Page 1 of 2 PageID #: 109643
                                                                                               FILED
                                                                                     II»  'N CLERK'S OFFICE
                                                                                     U.S. DISTRICT COURT E.D.N.Y.

   UNITED STATES DISTRICT COURT
                                                                                      ★      MAn 3 2019 ^
   EASTERN DISTRICT OF NEW YORK
                                                                                       BROOKLYN OFFICE

   In re PAYMENT CARD INTERCHANGE
   FEE AND MERCHANT DISCOUNT                                        No.05-MD-0I720(MKB)(JO)
   ANTITRUST LITIGATION



   STATEMENT OF OBJECTIONS OF CLASS MEMBER STAR FUEL OF OKLAHOMA,LLC

          Star Fuel of Oklahoma,LLC (hereinafter "Company")accepted Visa and MasterCard
   transaction cards between 2004 and the present date. Company is a member of the Rule 23(b)(3)
   settlement class in this case, and it has not engaged in any other settlement of its claims against
   Visa and/or MasterCard. Company hereby submits its objections to the proposed settlement
   preliminarily approved by the Court in January of this year.

           Company is located at 7415 W.ISO*** St, Suite 100, Overland Park,KS 66213.
   Company is a petroleum marketer engaged in the wholesale and retail sale of branded motor
   fuels. Since 1998, it has accepted Visa and MasterCard transaction cards at retail service station
   and convenience store locations. Motor fuels at these locations have been sold under the Shell,
   Conoco,Philips 66, and Valero brands since 2004, and the credit card transactions at each
   location were processed by the applicable branded supplier.

           Company is concerned that the Court will concur in the arguments of Defendants that
   certain major oil company branded suppliers are entitled to file claims against the settlement
   fund for transactions at retail locations where Company accepted the applicable Visa or
   MasterCard transaction cards and paid the interchange fees. Company understands that the
   Court has indicated that class counsel cannot represent both the branded suppliers and branded
   marketers, like Company, because only one ofthe two groups is entitled to settlement fiinds
   attributed to Company's retail locations. None of the class representatives were branded
   marketers, and branded marketer interest were not represented when the settlement was
   negotiated. Nor are they adequately represented now by a conflicted class counsel who are
   incapable of asserting branded marketer interests when they conflict with the interests of major
   oil companies.

          As of now. Company is totally in the dark as to whether, having accepted the cards and
   paid the interchange fees, it is part of the settlement class, whether it is entitled to a full or partial
   recovery, or whether Company or its branded supplier(whose fuel Company sells) have a right
   to recover for transactions at these locations. In short. Company is concemed that it is being
   deprived of its legal right to fully participate in the settlement.

          In addition to not knowing what recovery Company may be entitled to as part of the class
   settlement, we do not believe that proper efforts are being made to notify branded marketers, like
   Company,so that they can object to the settlement. Although Company was sent a Class
   Notice from the Claims Administrator, other branded petroleum marketers have received
   no notice even though they accepted the cards, and paid the fees, during the relevant
Case 1:05-md-01720-MKB-JO Document 7443 Filed 05/13/19 Page 2 of 2 PageID #: 109644



   period. The names and addresses of branded petroleum marketers, like Company,can be
   obtained by the Claims Administrator from the branded suppliers.

           Branded marketers should be informed now whether a procedural mechanism will be put
   in place to determine whether, and to what extent, branded marketers will participate in the
   settlement, what evidence they need to present, and whether there will be procedural hurdles they
   need to overcome to claim their rights as calls members. Unless and until these issues are
   addressed and properly resolved by the Court, Company respectfully objects to the class
   settlement.


                                               Respfectfully s^mitted

                                               Stiar Fuel^ Oklahoma,L
